Together for Health: A Strategic Approach for the EU 2008-2013 (debate)
The next item is the report by Alojz Peterle, on behalf of the Committee on the Environment, Public Health and Food Safety, on the White Paper entitled 'Together for Health: A Strategic Approach for the EU 2008-2013'.
rapporteur. - (SL) This report concerns everyone - the sick and the healthy. Health is one of the key social and political issues on which the future of the European Union hangs. The importance of health to the economy is clearly stated in the Lisbon Strategy. Health is one of the most important assets of human life. Due to worrying health trends, especially the rise in cancer cases, cardiovascular disease, diabetes and obesity, and despite the improvements in curative medicine, this asset is under increasing threat. In addition, there are new challenges such as ageing population, climate change, rising food prices and globalisation.
There has been talk of pandemics and bioterrorism. On the one hand the World Health Organization has forecast an epidemic rise in cancer cases in future years, and on the other there are ever-stronger demands for patients and medical workers to have freedom of movement. Health systems and their financing are coming under increasing pressure. In recent years the cost of medicines has been rising faster than overall health costs, giving rise to public concern about equality of healthcare and the sustainability of health systems.
Citizens are worried that there will not be sufficient healthcare for all. They are not interested in debates about competences; they are primarily interested in the best way to be healthy. They are also concerned about equality of healthcare, which is considerable among the Member States, as also within the countries themselves. As far as cancer is concerned, differences in survival rates between the new and old Member States are such that we could justifiably talk of an iron curtain in health. All this is a reason for health to be afforded greater importance in the European political agenda. We are not talking about Any Other Business but about Survival. That is why we need a common strategic approach.
At the end of 2007 the European Commission adopted a health strategy entitled 'Together for Health'. This strategy is a product of the commitment by the Member States and the Union to respect the common values and principles of health policy when ensuring the conditions for realising citizens' rights and responsibilities in their personal healthcare throughout their life, in their active involvement in decision-making and the adjustment of healthcare to patients' needs, in reducing inequalities in healthcare among different social groups, Member States and the regions within them, in understanding the investment in healthcare as a condition of economic development, and in the consistent inclusion of health in policies at all levels.
It is clear that the health sector really needs a long-term strategic and comprehensive approach, which will require all the main actors in the Member States and at European Union level to work in cooperation. If we want to improve cooperation we need to determine which forms of interinstitutional cooperation can enhance the effectiveness of our joint efforts.
We need a key strategic shift in the area of disease prevention. Although the importance of preventing disease has been highlighted for many years, only 3% of the health budgets of the Member States is devoted to that purpose. At the same time we know that it is precisely a prevention policy that would help us to achieve much better results. Forty percent of diseases are linked to unhealthy lifestyles, and a third of cancers are also preventable. One of the main messages in this report is the call on the Commission to prepare an ambitious plan of preventive measures for the entire five-year period.
I would like to thank the shadow rapporteurs, the Commission and everyone who contributed to the consensus opinion on what needs to be done to improve health.
Member of the Commission. - Mr President, I am taking this debate on behalf of my colleague, Commissioner Vassiliou.
I would like to thank the rapporteur, Mr Peterle, for this report, and Members of Parliament for their interest in the white paper putting forward an EU health strategy.
I am delighted that Parliament supports the health objectives and principles of the white paper.
The Commission welcomes this report, and fully agrees with the key issues it raises, in particular the need to address health inequalities, to focus on promoting health by encouraging healthy lifestyles and to help prevent diseases.
I am pleased to say that these issues are at the very top of the Commission's health agenda.
Health inequalities between different regions in the EU and between different socioeconomic groups are a growing concern, and the Commission plans to bring forward action later next year to help bridge the health gap across the EU.
The Commission fully shares your views about the need to promote healthy lifestyles, in particular as regards nutrition. We all agree that this requires action targeted at citizens of all ages, in schools, the workplace and other settings.
This is a key component of the health strategy, and initiatives will be developed in the next couple of years. In the mean time, we are actively pursuing our strategies on nutrition, overweight and obesity and on alcohol-related harm.
The Commission also fully agrees with Parliament about the need to step up our efforts to prevent diseases.
In addition to encouraging healthy lifestyles, we share your views about the need to support effective screening to detect diseases, in particular cancer, at an early stage, and to foster greater exchange of best practice.
The Commission is actively supporting the implementation of the Council recommendation on cancer screening and has recently updated the EU guidelines on breast and cervical cancer. But we need to do more to help health systems fight cancer.
I am pleased to announce that the Commission plans to launch an EU platform for action on cancer next year to help Member States exchange knowledge and good practice in the prevention and treatment of cancer.
The Commission welcomes Parliament's emphasis on the role that a healthy workforce plays in delivering the Lisbon agenda.
Now let me comment on a few additional issues that the report raises.
Parliament calls for the establishment of European centres of reference. These would be leading centres of expertise in particular conditions, such as rare diseases, that require a combination of expertise and resources that many Member States do not have.
The Commission will build on the principles agreed between Member States for such centres and will continue work to promote such centres in the framework of the future directive on patients' rights in cross-border health care.
Parliament also underlines the need for effective measures to tackle the rising problem of resistance to antibiotics. The Commission shares this concern and is actively supporting Member States in implementing the Council recommendation on anti-microbial resistance. We will present a report on this next year.
Finally, the Commission endorses the views expressed about the need for health and social policies to work closely together. Mainstreaming health concerns in other policies is indeed a key principle of our strategy, and we are currently exploring synergies on a wide range of issues between these two policy areas.
In conclusion, the Commission and Parliament share the same vision about the key health issues that we need to address.
The time has now come to take forward work on the strategy and translate words into action.
The Commission will work closely with Parliament, the Council, the Member States and civil society in transforming the strategy objectives into better health for all across the European Union.
So I thank you for your support and I look forward to hearing your views.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (CS) Mr President, ladies and gentlemen, health, alongside our freedom, is the most important thing for the majority of us. Health is a prerequisite for a happy life and for a successful society. It is necessary to constantly repeat and emphasise that caring for our own health and for the health of those who are close to us is a personal responsibility of each one of us. Health is the result of our genetic heritage, of the lifestyle and environment in which we live. Our upbringing, acquired habits, nutrition, exercise, working environment and housing all influence our health. The influence of healthcare on health comes last in this list.
The Community is quite rightly responsible for the protection of public health. However, health services and the way in which they are organised, their quality and their funding are the complete responsibility of the EU Member States. Our common goal is to ensure the quality, safety and wide accessibility of health care for all those who need it. Each country seeks out its own way of providing the best possible healthcare services to its citizens in this difficult environment. The European Union has added value: the diversity of these independent systems, the opportunity to share in the successes and avoid the mistakes made by our friends.
Healthcare is a very broad issue, as highlighted by those who spoke before me. Consequently, I personally regret that here in the European Parliament it is not clear who in our midst really deals with health and healthcare. One day we see healthcare as an internal market service, the next day as a social security issue, and on yet another occasion as a public health issue. I would like to call on the President and on each one of us, on this occasion when we are debating this important document, to consider the possibility of establishing a European Parliament Committee on Health during the next parliamentary term.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (ET) Mr President, Commissioner, colleagues, health is one of the most important resources for every person. The European Union's healthcare strategy for the 21st century should guarantee a high level of uniform health protection available to all throughout Europe. Unfortunately the health systems of the Member States today differ widely and uniform and effective action on health is not guaranteed throughout Europe for citizens.
I am pleased to welcome the European Commission White Paper on healthcare strategy although, like the rapporteur, I am of the view that the White Paper does not set specific quantifiable and measurable objectives whose attainment could and should produce tangible results.
Healthcare requires effective political support in all areas and at all levels. Hence my appeal to the Commission that in future it should integrate public health issues into all EU policy areas and in that regard it should not forget gender mainstreaming in an enhanced healthcare policy.
I thank the rapporteur for his work and you for your attention.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, we are currently discussing this White Paper on health for 2008-2013, and health is of course a fundamental right for us all.
We have a series of challenges to face: cancer, cardiovascular diseases, obesity, diabetes and, above all, the ageing of the population, not to mention the constant threat of pandemics. Our fellow citizens expect a great deal from us when it comes to these health issues: when we talk about the value added of the European Union, it is in these areas where they are severely affected and where their expectations of us are highest!
Unfortunately, this White Paper is pathetically trivial and offers nothing that is in any way concrete. Fortunately, our colleague Mr Peterle has vastly improved its content. Perhaps repetition is indeed necessary: on numerous occasions in this House we have talked about these health issues and we are all in favour of health for all and health of a high standard through an integrated approach. Investing in prevention is important. We want it but we are not doing it because we are constantly coming up against overly timid budgets, notably when it comes to research. We have not yet realised that prevention would cost a great deal less than a cure.
It is essential to take into account the ageing of the population and its consequent effects on society: economic effects, social effects and health effects. However, we need to ensure that there is less talk and more action: it is vital that we respond to our citizens' expectations. There are very clear messages that must concentrate on good practices: the need for physical activity, a balanced diet and, above all, responsibility: responsibility on the part of the EU Member States but also responsibility on the part of each European citizen.
on behalf of the PSE Group. - Mr President, my political group supports the Commission's white paper on the health strategy. In particular we support the focus on prevention, education and encouraging healthier lifestyles. Planning to protect our citizens from health threats and pandemics, and aiming to reduce health inequalities across the EU, are very important.
We need new guidelines on cancer screening, a directive on organ donation, improved surveillance mechanisms to respond to health threats and improved exchange of best practice. But, with regard to e-health, I should sound a note of caution. This is an area where we need to draw up precise rules defining a clear framework. It should be clear that it should not exclude those who are not Internet-literate, and should not replace a visit to consult the doctor. This said, I can see many advantages, but we must also be aware of the potential perils.
However, what health policy also needs at EU level is clear focus. In my work as shadow rapporteur on this report, I have detected a real sense that there are too many different working groups and work streams, expert groups and task forces, many of which have been set up as presidencies' pet projects, or because of pressures from members of this House or from other interest groups.
I believe the EU has a lot of value to add in the field of health, but that resources should be properly focused and provide value for money.
I would urge colleagues to vote for my Amendment 2 calling for the Commission to launch a review of current work streams. I would also urge colleagues to support my amendments on protecting our citizens' health from dangers at work. I would like to ask the Commission to respond in particular to my Amendments 1 and 6 regarding exposure to substances toxic for reproduction.
In the forthcoming proposals for review of the Carcinogens Directive, it is vital that substances toxic for reproduction are included. I understand that the Commission has made a U-turn on this, and would be grateful if the Commission would explain its position.
on behalf of the ALDE Group. - Mr President, everybody agrees that health is one of the most precious values for our citizens, yet, as we all know, under Article 152 of the Amsterdam Treaty, health falls exclusively within the competence of the Member States. This obvious antithesis is not just a strange peculiarity in EU law; it is, in practice, highly obstructive to our endeavours to achieve optimal health goals within the EU, and one wonders why this situation has been allowed to proceed unchanged for such a long time. The reason, of course, is a financial one. Health care is very costly, and improving it to the extent of achieving the desired equality across the EU would mean large increases in health costs for some EU Member States.
So we can all come to this Parliament and criticise the shameful differences in life expectancy, in infant mortality rates and cancer survival from rich to poor Member States, but most of us fail to point the blame where it should lie, on the EU's inability to secure the provision of financial assistance to poorer members in order to help them catch up in terms of the level of health care, and thus stop their governments from opposing the possibility of removing health from the sole province of national competence.
This, one could argue, is a sad reflection on the fundamental values we uphold in the EU in practice, whereby we accord greater importance in terms of competence to internal market rules for our businesses, for example, than to health care for our citizens.
My position is that the time has come for an urgent change to Article 152 of the Amsterdam Treaty and this can only be achieved by a concerted effort by the Council, the Commission and Parliament.
As parliamentarians, we should do our utmost to bring about the required change. That having been said, the most important aspect of health strategy in practical terms is, of course, disease prevention. Everybody knows that smoking, obesity, alcohol, drugs, high sugar intake and a stressful, unhealthy lifestyle in general are our health's greatest enemies, but are we doing enough to free our citizens from these curses? Not really.
Let us take smoking, for example. How can we claim to be doing everything we can to prevent people from smoking when we still subsidise tobacco-growing in the EU, we still allow tax-free cigarette sales on planes and ships travelling to and from the EU, we still have a relatively low tax on tobacco considering the enormous health cost of cigarette smokers, we still have indirect tobacco ads on our TV screens, and we still have laws relating to smoking which have hardly been fully implemented in the EU?
I do not have time to say much more about prevention, but I think the main point of what I am saying is the need to change the competence rule relating to health.
on behalf of the UEN Group. - (PL) Mr President, I should like to thank the rapporteur for his work. It is absolutely right for us to deal with this important subject today, following up the strategic document prepared by the Commission last year.
The importance of prevention, proper nutrition, air and drinking water quality, a healthy lifestyle, early detection of diseases and potential swift treatment of the latter should all be emphasised. It has been noted that currently major differences exist between individual countries and different social groups regarding access to healthcare. This indicates a clear lack of social cohesion. Such inequalities are also manifest in terms of survival rates for cancer, cardiovascular diseases and other conditions. There is a worrying increase in the number of mentally ill persons. Treatment methods used leave much to be desired, too. I have in mind in particular the over-use of antibiotics and steroids.
Healthcare systems are also cause for concern, as they often prove inadequate. We all appreciate how precious our health is, and know that our biological life is limited. In this context, I would remind the House that the Polish poet Alexander Fredra advised his readers not to neglect their well-being, because to do so would endanger not only their health but their very lives.
Mr President, let me express my thanks to Mr Peterle for his attempt to add some additional policies and actions to the Community strategy on health. He has aimed at promoting equal access to an integrated health system as a basic, inalienable right of every citizen.
We must therefore work hard to make the organisations concerned politically aware of the principle that as far as health is concerned, funding is equivalent to investment. At this point, let me add that I agree with Mr Matsakis's position. We should concentrate on disease prevention through the promotion of healthy lifestyles and the provision of optimum treatment, as well as on investment in new technologies and research.
Our goal must be a cross-sector policy to be coordinated at various levels. It will aim to meet the key challenges of an ageing population and the huge inequalities affecting the health systems of the Member States.
(SK) When we talk about the European Union's common approach to health, our first consideration must be consolidating standards for the provision of healthcare services. The European Union's goal must be to eliminate the disparities between the new and old Member States, which are still quite significant.
Since the individual Member States have different goals in the area of health policy, the health sector across the European Union needs long-term and strategic cooperation so that consensus can be reached. It is also necessary to invest in prevention and public education programmes. Better results can be achieved with a prevention policy and it is well known that almost half of all diseases are linked to unhealthy lifestyles.
I agree with Mr Peterle's request to the Commission to draw up a long-term plan for preventive actions for the above reason. This could help to improve the European population's state of health. Research in medical areas also contributes to prevention and makes diseases easier to cure. For example, the European Union does not invest enough funds in cancer research: EU investment is almost one fifth of what the US invests. Rectifying this shortcoming would be in the interest of all European citizens.
A useful idea in terms of raising patient awareness is the establishment of information and guidance centres to help patients, the healthcare personnel and the entire health sector. Once these goals are met, the European Union will be much closer to achieving a common approach to health.
(PL) Mr President, I wholeheartedly support the report by Mr Peterle on behalf of the Committee on the Environment, Public Health and Food Safety, entitled 'Together for Health: a Strategic Approach for the EU 2008-2013'. In particular, I welcome this report because it deals with one of the most urgent challenges facing the European Union and the entire world. It should be highlighted that this is the first strategic programme presenting a comprehensive Union approach to health policy. It lays down the values adopted by the Community and the aims it is setting itself in this area. It amounts to a Union healthcare strategy that stands out against other health systems, and could indeed serve as an example for the latter.
I am glad to hear that the strategy has been positively received in the Member States. I am also glad to learn that certain countries have already taken action with a view to developing a common standpoint and incorporating the strategy into their national health plans. Slovenia is but one example. Action of this nature has also been taken in Poland.
The financing of healthcare services makes a significant contribution to the budget deficit in many countries of the European Union. It is essential to take this fact into account when considering health strategy. Accordingly, I believe that the strategic plan should be considered in conjunction with methods of financing public healthcare in the Member States.
I should also like to mention an issue that we have previously debated. I am referring to new information technologies and their effect on children and young people. Unregulated use of the Internet and computer games, addiction and related conditions are becoming increasingly serious problems for our society and civilisation. Children and young people are the worst affected. The Commission and the European Council are currently developing a sound method of cooperating in the healthcare area and it would be right for us to be involved in the implementation of this project.
(FR) Mr President, Commissioner, rapporteur, ladies and gentlemen, I would first of all like to congratulate the rapporteur on his work, which has improved on the initial text.
This White Paper proposed by the Commission is a first step in setting clear and beneficial objectives in the field of health, but it is unfortunate that it does not respond to the challenges of quality healthcare and equal access. The report on the table today has not taken over the initial proposals concerning self-medication and that is a good thing. In my opinion, trivialising or even encouraging self-medication is totally inappropriate in terms of the healthcare we must strive towards. 'Together for Health' must not become 'every man for himself in times of illness'.
The introduction of the idea of an active patient is a worrying concept: because it is not accompanied by a clear definition, the door is left open to different interpretations. Encouraging patients to take responsibility for their own care and urging population groups to provide their own responses to certain health needs are further proposals that must be treated carefully. We must remember that health is a very specific field that requires a very high level of competence and the issues involved can often be a matter of life and death. The proposals encouraging self-medication, in conjunction with the concept of individual responsibility, do not seem to respond to the health challenge we have to tackle and they move away from the concepts of solidarity.
There is one other point that I must criticise: facilitating the mobility of health professionals. This could have very serious consequences on the territorial distribution of health personnel and aggravate what are already very precarious situations in certain Member States. Rather than encouraging the mobility of health professionals, it would be preferable to put the emphasis on the exchange of good health practices among all the Member States. I also recognise that web-based health resources must be encouraged. This is a positive and innovative initiative that is nevertheless only available to a minority of people.
I naturally support the amendments tabled by my colleagues concerning health in the workplace. This is a crucial topic because work-related health problems are becoming more and more common.
(PL) Mr President, I should like to draw attention to three issues in this debate. Firstly, there are notable health inequalities between the old and the new Member States. The cumulative effect of these inequalities is manifested in significant differences in terms of life expectancy. This can vary by 9 years for women and by as much as 13 years for men. We should strive to achieve a substantial reduction of these differences.
Secondly, a substantial increase in investment aimed at disease prevention is needed. To date, barely 3% of investment is allocated to this purpose. It is well known, however, that up to 40% of diseases are linked to an unhealthy lifestyle and could largely be effectively prevented.
Thirdly, as obesity is becoming an increasingly serious disease of our civilisation, it is essential to promote a healthy lifestyle. Favourable terms should also be made available for healthy organic food produced without the use of artificial fertilisers and pesticides. This type of farming is not very cost-effective, however. It therefore requires increased financial support within the framework of the common agricultural system.
(PL) Mr President, many important issues relating to health and healthcare are raised in the document under discussion. General access to healthcare is guaranteed in the constitutions of individual Member States. Respect for the competences of the Member States in the area of healthcare and freedom of choice of health services are positive features. Nonetheless, I should like to draw attention to the danger threatening my fellow citizens because of the Polish Government's current plans to transform all healthcare entities into commercial profit-making companies.
The proposed reforms transcend the limits of freedom to make an individual choice of healthcare system. They threaten fundamental human rights such as the right to life and healthcare. The scale of the threat should make it incumbent upon the European Commission to establish guidelines preventing public authorities from relinquishing control of public hospitals privatised against the wishes of Polish society and of the President of the Republic of Poland.
Mr President, I would like to thank the rapporteur for his well-prepared response to the Commission.
We are all aware that it is Member States' individual responsibility to decide on the organisation and delivery of their health services and medical care. However, this should not mean that they neglect serious health cooperation at EU level. There are a wide range of health issues, such as the prevention of pandemics and the movement of patients or health professionals, where Member States cannot act effectively in isolation and where action at EU level is necessary.
EU action can be valuable in creating pan-European networks of expertise which permit exchange of best practice in fields such as e-health, nanotechnology, rare disease treatments or centres of excellence.
The EU, in partnership with Member States, has made important progress in protecting health, for example in the area of legislating on tobacco advertising, in the area of blood products, and indeed in the launch of the European Centre for Disease Control.
We need to strengthen action to reduce health inequities across the EU-27, in particular through exchange of best practice and through better public information on citizens' cross-border health-care rights. We need to legislate in this area quickly, and not let ECJ judgments be the patients' sole guide around Europe. We need to respond with proper legislation. Furthermore, comprehensive health impact assessments and evaluation on all legislation across the board should be carried out, in order to provide a platform for joined-up thinking and better enable decision-makers to assess the real cost to human health of any policy initiative.
This should be done in the same way that environmental impact assessments are now taken for granted as a way of informing legislators, and are a prerequisite for the formulation of most EU policies. Even with the backdrop of the economic and financial crisis today, health is our ultimate wealth.
(SV) Mr President, I wanted to speak about two things. The first is how we must deal with excessive antibiotics prescription, which is handled very well in the report.
We need only look at ourselves here in the European Parliament, or I need only look at myself. I would probably not be standing here today if we did not have effective antibiotics. I have been ill a number of times and just like many of you here in this Chamber, I am sure, have been saved by antibiotics. Unfortunately, our children's chances of getting this kind of help in the future are being jeopardised because we allow doctors to prescribe antibiotics when they are not needed and even sell antibiotics without a prescription.
We need means of control and incentives to stop doctors meeting with patients to make money, so that they do not prescribe antibiotics when they are not necessary. I believe that the EU has an extremely important role to play here, to disseminate different ways of working successfully to combat this kind of excessive prescription.
The second question which I wanted to address concerns inequality in health, which has also been raised by several earlier speakers. There is another aspect of inequality in health. It is not just a matter of inequality between countries. There is also inequality within countries. The WHO organised a special commission which looked at class differences in health. It boldly stated that 'social justice is a matter of life and death' and this is something which we must discuss openly in the Union.
It is completely unacceptable that there are such big differences within countries. There are good examples where class differences in health have been successfully overcome, but there are also very bad examples. I myself am very concerned at what is happening in the capital of my own country. A system has suddenly been introduced there as a result of which doctors are moving away from socially deprived and poor areas, where medical care is most needed, to areas where people are healthiest and most wealthy.
I believe that the EU should collect statistics and information so that voters, and also those who take decisions on health care, can be given clear advice on what measures lead to greater social justice in health and which do not.
(RO) To respond the major challenges that the health sector is facing in the European Union, we need action plans which should include promoting a better state of health , public education and disease prevention programmes, especially for those diseases related to food, obesity, alcohol and drug consumption and smoking.
Early detection and diagnosis, as well as the supply of proper treatment for chronic diseases, especially cancer, will ensure quality of life for people who are affected by these illnesses. This is why the exchange of best practices in all medical assistance fields within the European Union will contribute to increasing citizen welfare and health. I believe it is important to promote a healthy lifestyle inside families, in schools and at work in order to set the path for a healthy life model and to promote healthy ageing, both for the current generation and future ones.
We must be especially concerned about our children's interests, developing provisions concerning maternity and parental leave, taking into consideration the effect the presence of parents has on a child's physical and mental development. It is just as important to improve the medical care system for pregnant women and to inform them about the effects of smoking and drinking.
(LT) I would like to compliment the rapporteur and also point out that the only way for us to tackle the challenges of the 21st century is to improve public health. The saying 'all the medicine in the world cannot replace exercise, but exercise can replace all the medicine in the world' is timeless. We should not simply preach healthy living and healthy nutrition. The time has come to encourage people who are not consciously ruining their health but rather strengthening it through various means, including financial. Recommendations from the European Commission on this subject would be of great value. An acute problem for the new Member States is the lack of specialists. In some places half of all newly qualified doctors seek employment in other EU Member States, where salaries are much higher. That way the new Member States are supporting and strengthening the health services of their richer neighbours. I am not suggesting any restrictions on the free movement of citizens. However, a solidarity and compensation fund is necessary for the abatement of the consequences of this loss of specialists.
(PL) Mr President, matters relating to health fall within the competence of individual Member States. This should not, however, represent an obstacle when it comes to taking joint action aimed at protecting the health of Europeans. The key objectives are laid down in the White Paper. They include promoting health in an ageing Europe, protecting citizens against dangers to their health and supporting dynamic health systems. These objectives cannot be achieved without substantial involvement by local and regional authorities.
The latter must therefore be fully involved in implementation of this strategy. The White Paper raises the important issue of health inequalities and of the variations in health levels between individual countries and social groups. The provision of certain healthcare services in most of the new Member States is low. This gap must be bridged. It is therefore necessary to strengthen action aimed at doing away with inequality and to make this a priority objective.
Another task identified in the White Paper relates to the need to emphasise and enhance the importance of programmes involving health awareness, notably those concerning nutrition. Sound nutrition and a healthy lifestyle can prevent many chronic diseases. That is why educational programmes on how to watch one's diet and engage in physical activity from a very early age are so very important.
Member of the Commission. - Mr President, I thank the honourable Members for their contributions and I will deal with some of the points raised by them.
Mrs Oviir and Mrs Grossetête said that the white paper was too general. But the aim of the white paper is to set up a number of general principles and objectives to guide Community health action for the years to come. It would be very difficult to set quantifiable targets on such broad and general objectives and on such a wide range of issues.
The Commission does fully agree that quantifiable targets are a good means to drive change and to achieve results. We feel, however, that it is better to consider such targets within each individual policy initiative in the framework of the strategy.
A number of speakers referred to inequalities in health, for example Mr Janowski, Mr Adamou, Mrs Belohorská, Mrs Doyle, Mr Kuźmiuk and Mrs Westlund. We fully agree with the concerns raised and with the need to help to bridge the health gap. The Commission will be presenting a communication next year but, in the mean time, we will help to channel structural funds for health.
Mrs Willmott asked a number of questions. She made the point that there are too many work streams in health. But this is the reason why the EU health strategy adopted in 2007 aims to bring together, under a coherent framework, all policies that impact on health. The Commission is looking at the different structures in the health sector to achieve synergies between structures and to ensure that work is done in an efficient and an effective manner without duplication.
Mrs Willmott also asked about the Carcinogens Directive. The Commission has consulted the social partners on the possible revision of the 2004 directive in this area and is currently commissioning a study to be concluded in early 2010 on the options for amending this directive. The results of this study will enable the Commission to decide on an appropriate way forward. EU legislation on health and safety at work, specifically the 1998 directive on all chemical agents, already covers protection at work against all chemicals, including those with a toxic effect on reproduction.
Mrs Westlund raised the issue of antibiotic resistance. The Commission is working closely with the ECDC. The ECDC work plan for 2008 includes antimicrobial resistance among its priority actions. In addition it plans to organise, on an annual basis, an EU Antibiotic Awareness Day. This event is aimed at strengthening public perception and knowledge of issues relating to all antimicrobial resistance. The first Awareness Day will take place on 18 November 2008. We are also collaborating closely with the ECDC on the preparation of a second report on Member States' implementation of the Council recommendation of 2002.
In conclusion I would like to thank the rapporteur, Mr Peterle, and all Members for their support for the health strategy that we have developed.
rapporteur. - (SL) Commissioner, ladies and gentlemen, I would like to express my sincere thanks for this rich and complex debate. I am pleased that almost all your contributions contained three key words: the first is 'together', the second is 'inequality' and the third is 'prevention'. 'Together' means more cooperation at Member State level, as well as European Union level, more partnerships, including the regional and local communities, and more complementarity. I agree with all those who said that the competence of the Member States must not be an excuse for not doing jointly what the individual countries cannot do, and there are an increasing number of such challenges.
The fact that there are so many inequalities, which we have been warning about, means that there is a lack of knowledge sharing. If the chance of surviving cancer is 10% lower in one place than another, it means that information and knowledge have not reached that place, even though it is available to others, including neighbouring countries. Here we have to achieve some kind of dynamics based on already available knowledge. The principal message and advice should be that we should use available knowledge and share good practice.
As regards dynamics, I would like to add that diseases spread rapidly, which is why we also require political dynamics and political innovation. As regards the White Paper, I would like to say that it is a very good framework for what we aim to do. Its purpose is not to address all the specific issues addressed in other documents and other resolutions. It should give a framework, and, as someone said, we now have for the first time a comprehensive framework for the values, indicators, strategies and measures. This is the basis on which we can move forward.
In conclusion I would like to add that I have particular difficulty with the amendments proposed by the Socialist Group. They proposed six amendments which were rejected by ENVI. I find it difficult to overrule the arguments which ENVI used to express a different viewpoint. I cannot support those amendments now, because this is a plenary session and this topic was covered by other resolutions. If these amendments are approved, we will have an unbalanced picture, because other categories of the population will not be treated with such attention. It is not only about workers but pensioners too, and schoolchildren. I insist, of course, on the arguments I gave at the ENVI meeting.
The debate is closed.
The vote will take place today at 11 a.m.
Written statements (Rule 142)
in writing. - (IT) Health is something that has a cost but has no price. Investment in health is the most effective and efficient investment there can be for a society tailored to people's needs. This investment is a joint responsibility on the part of individuals who must adopt healthy lifestyles by behaving responsibly, healthcare staff who must abide by their code of professional ethics, and national and regional governments, which must pay particular attention to the sustainability of health systems.
Careful attention must furthermore be paid to the need for integrated social and health policies catering adequately for new requirements. Overcoming inequality, coping with exacting health demands, keeping up with the epidemiological changes underway and ensuring ever more active cooperation among Member States and regions: all of these requirements are duly addressed in the report by Mr Peterle, whom I wish to thank for his excellent work.
in writing. - (RO) It is encouraging to see that the European Parliament adopted the Resolution concerning the European Commission's White Paper "Together for Health: A Strategic Approach for the EU 2008-2013”=. Beyond the provisions concerning the health-related strategy, I noticed a weak point in the paper: the absence of quantifiable objectives aimed at ensuring an increased efficiency.
As a representative of a country whose medical system is of very poor quality, which is reflected in the population's worrying state of health, I would like to stress the importance of putting words into practice but also the need to show greater solidarity at European Union level in order to offer all citizens decent medical care services.
Romania has numerous sad tales to tell in relation to health. It is the EU country with the highest number of tuberculosis patients and it is in the penultimate place when it comes to the quality of diabetes treatment although diabetes is the disease with the highest predisposition. One in ten Romanians suffers from hepatic disorders. A quarter of Romanian children have health issues. Cancer-related mortality has increased worryingly in comparison to the rest of the EU. The mortality rate for cardiovascular causes is 61% of the total number of deaths while in the EU it is 37%. Romania is the European champion when it comes to delivered prescriptions, hospital admissions and surgical interventions but it is also the country with the shortest life expectancy in the EU.
in writing. - (HU) Allergy is the endemic disease of our time. It has marched steadily across Europe since the Second World War. A third of our children have an allergy, and if we do not take action, pretty soon a half of the population of Europe will suffer from one allergy or another. The causes of these allergies are chemically treated foods and polluted environments. The symptoms of allergy are triggered by chemicals, natural and artificial food additives, spices, pollen and other natural substances, and animal hair. In Hungary, ragweed is a particular problem.
Unfortunately the European Union has no allergy strategy at present, as the Commission confirmed in response to my question. Allergy sufferer associations within civil society, and millions of affected European citizens, are counting on the introduction of allergy legislation at European level. Let us do something to help prevent allergies, to tackle the main causes and to safeguard those who suffer from allergies. Active engagement would underpin our focus on the health of the citizens of the European Union and their everyday concerns.
in writing. - I would like to draw attention to the worrying tendency in Europe, where more and more young people suffer from mental problems. Many young people in Europe suffer from stress; indicators of substance abuse, especially alcohol and drugs, are increasing. These aspects, separately and combined, can lead to serious mental disorders.
Recent tragedies in Finland indicate that more than ever Member States need to pay attention to young people in providing measures for preventing bad health, especially mental health.
A holistic and proactive approach to dealing with the roots of mental problems and illnesses is crucial. A safe living environment (preventing domestic violence and substance abuse), reducing stress-causing factors in school and at home, prevention and awareness-raising should be of the highest priority. No school can replace a caring family where parents see their responsibility in teaching their children the basics of social and ethical values.
It is important to include all actors in society to achieve the set goals. Various voluntary and youth organisations in particular are crucial providers of a safe environment in leisure-time activities and of non-formal education/awareness-raising on mental-health-related issues.
Therefore I call for a holistic and proactive approach including guaranteeing better mental health and therefore a better future for young people.
in writing. - (RO) I salute the fact that the Peterle Report approaches and emphasises the urgent need to take active measures to recruit and retain health professionals.
According to the World Health Organisation, the migration of 2% of the physicians from a country should be a code red signal for the authorities. In Romania, 4% of Romanian physicians requested papers to leave and work abroad and the same percentage was registered in 2007 as well. Therefore, not only did we cross the level considered to be a code red threshold, but we also reached double that percentage. From the beginning of the year up until 1 September 2008, 957 persons asked the Romanian Physicians' College (CMR) for moral integrity certificates which will allow them to work abroad.
It is obvious that a health system cannot function without physicians. I believe that this is a worrying phenomenon not just for Romania but for all of Europe and the absence of qualified individuals who can treat European patients must preoccupy the Member States and the Union to the highest degree.
in writing. - (HU) First, I would like to say how happy I am that we have recently seen more and more reports and strategies on the importance of health.
I myself as a 2009 Budget expert have tried to speak for the Committee on the Environment, Public Health and Food Safety (ENVI). My initiatives have been received favourably by both ENVI and the Committee on Budgets.
As Mr Peterle has pointed out, there is a close connection between the new health hazards and climate change. On 7 October, the Committee on Budgets adopted a research project I proposed, 'Comprehensive Research on Health, the Environment and Climate Change - Improvement in Inside and Outside Air Quality'. This 4-million-euro initiative will be managed by the Hungarian headquarters of the Regional Environmental Centre for central and eastern Europe (REC) and will cover nine countries (Austria, Bosnia and Hercegovina, Finland, Hungary, Italy, the Netherlands, Norway, Serbia and Slovakia). At the same time the project will examine the links between health, environmental protection, transport and climate change and their effects in schools.
As regards ECDC ratification, I also support the rapporteur. So that the Agency can meet its increased responsibilities, I suggested releasing it from the margin set by the Commission. ENVI adopted this unanimously, and it is to be hoped that at the end of the October plenary Parliament will decide on this too.
in writing. - (PL) Health is one of the greatest blessings a human being can enjoy in life. Unfortunately, worrying trends such as an increase in the number of cases of cancer, cardiovascular disease, obesity and diabetes are making us aware of the extent to which health is now endangered. We are confronted with the challenges of climate change, globalisation, the ageing population, along with the threat of pandemics and biological terrorism.
The marked rise in the cost of medicines in recent years is also cause for concern. It has meant that many EU citizens simply cannot afford medicines. In addition, the healthcare systems of certain EU Member States need to undergo radical reform in order to eliminate tremendous inequalities. For example, there is a difference of 9 years in the life expectancy of women and 13 years for men.
Investing in healthcare policies concerning the earliest years of a person's life should also be a priority issue. It is important, however, not to allow a situation to develop whereby preventing the birth of disabled children or children suffering from chronic diseases would be generally accepted. Aid for the parents of sick children should be promoted instead.
In addition, I should like to emphasise the need to respect the competences of the Member States in the area of healthcare and freedom of choice of medical services.
Clearly, health also has a bearing on the economy. Investment in healthcare should therefore not be perceived simply as an outlay, but also as an important element of investment in improving the quality of human capital and a key social and political issue.
in writing. - (DE) In the interests of health protection, we must face up to the challenges identified. The main competence for maintaining and promoting health standards lies with the Member States. Nonetheless, there are many areas, especially as regards transnational problems, where it is our task to support the Member States as much as possible if they are unable to take effective action.
The major problem we face is the grave inequalities between the Member States, on the one hand, and within the individual Member States, on the other. Life expectancy in the 'old' Member States is on average 10 years higher than in the new Member States. Our task is to diffuse, across the Member States, the tried and tested procedures which have proved their worth. Through appropriate awareness-raising measures for citizens, the intention is to adapt and harmonise standards.
Health is a vital asset for all of us, and it is also a key economic factor. We must therefore do even more to curb the dramatic increase in the incidence of cancer, for example. For that to be achieved, it is essential to mainstream health in all policy areas and promote the development of new technologies and innovations.
in writing. - I would like to take the opportunity to give particular welcome to certain provisions within the health strategy, notably the inclusion of autism spectrum disorders which are increasingly affecting children throughout Europe, and would like to mention the excellent research that is already being undertaken in this area, with the help of the Commission.
I commend the new focus on rare diseases, Alzheimer's, and research into mental illness and men's health, as well as the continued focus on recognised conditions such as cardiovascular diseases, diabetes and cancer.
I am glad to see carers mentioned as it is important to remember that medical conditions not only affect the sufferer but also those who love and care for them and hope that the mention translates into practical support for those at the coalface.
I also applaud the constructive focus on prevention, especially in the avoidance of alcohol and drug use during pregnancy.
in writing. - (RO) Health is one of the most important values in a human's life. The worrying increase of the number of individuals who suffer from cancer, cardiovascular diseases, diabetes and obesity in spite of the progress made with the cures for these diseases is an important issue to be dealt with. The problems linked to excessive weight and malnutrition, improper diet and HIV/AIDS are challenges that endanger the health of the European Union.
The differences between the new and the old EU Member States in the survival rates for cancer patients are so large that we can speak of an "iron curtain in the health sector”. The European Union must consolidate its actions to reduce inequalities between the Member States, especially by exchanging best practices in different fields and by promoting public education for better medical care by supporting innovations in the health systems, and it must also propose enforcement mechanisms for structured cooperation between EU institutions.
We must define fundamental health values, a system of EU health indicators and ways of reducing the inequalities which exist in the health sector. We must invest in health, we must adopt methods for promoting health at all ages, and we must adopt measures related to tobacco, food, alcohol and other factors affecting health.
(The sitting was suspended at 10.35 a.m. and resumed at 11 a.m.)